           Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                   Case No. 16-20008-11-DDC
v.

CARLOS SIERRA (11),

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Carlos Sierra’s Motion to Reduce

Sentence (Doc. 450). Mr. Sierra asks the court to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) because Amendments 782 and 788 to the United States Sentencing Guidelines

(“U.S.S.G”), effective November 1, 2014, would reduce his offense level and sentence. See Doc.

450 at 1. The government filed a response on August 12, 2020. Doc. 45. To date, Mr. Sierra

has not filed a reply. For reasons explained below, the court dismisses Mr. Sierra’s motion for

lack of jurisdiction.

     I.      Background

          In February 2016, a grand jury returned an 11-count Indictment against Mr. Sierra and

others. Doc. 1. Count 1 charged Mr. Sierra with conspiracy to distribute and possess with intent

to distribute controlled substances including more than 50 grams of methamphetamine and a

quantity of a mixture and substance containing cocaine. Id. at 2–3. These charges, if proved

beyond a reasonable doubt, would violate 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii),


1
         Because Mr. Sierra proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
         Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 2 of 6




842(b)(1)(C), 846, and 18 U.S.C. § 2. Id. On March 27, 2017, Mr. Sierra entered a plea

agreement with the government. Doc. 151. He pleaded guilty to Count 1 of the Indictment. Id.

at 1. The parties signed an 11(c)(1)(C) plea agreement and the parties agreed Mr. Sierra

participated in a conspiracy to distribute drugs including “more than 50 grams of

methamphetamine and various cocaine quantities.” Doc. 151 at 5. The plea agreement proposed

a 168-month prison sentence for Count 1 and not less than 5 years of supervised release. Id. Mr.

Sierra signed the plea agreement on March 27, 2017. Id. at 13.

       A federal probation officer prepared a Presentence Investigation Report (“PSR”) on May

18, 2017. Doc. 172 at 1. The probation officer revised the report on June 19, 2017. Id. The

offense level calculation in the PSR based its determinations on the 2016 Guidelines Manual and

incorporated all guideline amendments. Id. at 12 ¶ 67. The PSR determined Mr. Sierra was

responsible for “12 ounces of cocaine (340.2 grams) and 2.9 pounds (1.315 kilograms) of “ice”

methamphetamine.” Doc. 172 at 12 ¶ 62. Based on the quantity of drugs, 26,376.84 kilograms

total, the PSR determined Mr. Sierra’s base offense level was 34. Id. at 13 ¶ 71. A two-point

enhancement applied because Mr. Sierra planned on importing 2.4 pounds of ice

methamphetamine from Mexico. Id. ¶ 72. The PSR deducted three points for acceptance of

responsibility and timely notifying authorities of intent to enter a plea. Id. at 14 ¶¶ 78–79. Based

on the 2016 Guidelines Manual, Mr. Sierra’s total offense level was 33. Id. ¶ 80.

       Mr. Sierra’s criminal history was calculated based on the sentencing table in Chapter 5,

Part A of the 2016 Guidelines Manual. Id. at 17 ¶ 87. Mr. Sierra’s criminal history produced

two criminal history points, which established a criminal history of category II. Id. Title 21

U.S.C. §§ 841(b)(1)(A) and 846 require minimum imprisonment of 10 years if found guilty of

conspiracy to distribute 50 grams or more of methamphetamine. Id. at 25 ¶ 141. “Based upon a



                                                 2
            Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 3 of 6




total offense level of 33 and a criminal history category of II, the guideline imprisonment range

[was] 151 months to 188 months.” Id. ¶ 142. “The sentence recommended by the parties in the

binding plea agreement—168 months—is within the advisory guideline range.” Id. at 25 ¶ 143;

Doc. 151 at 1 (Plea Agreement). On October 3, 2017, the court sentenced Mr. Sierra to

imprisonment for 168 months and five years supervised release. Doc. 212.

          Mr. Sierra asserts the November 2014 amendments to the United States Sentencing

Guidelines apply to his October 2017 sentence and reduce his offense level by two levels. Doc.

450 at 2.

    II.      Analysis

          Mr. Sierra asks the court to reduce his sentence under 18 U.S.C. § 3582(c)(2), which

allows the district court to modify a term of imprisonment if the imposed sentence is

subsequently lowered. See Doc. 450. Mr. Sierra states the court erred by not applying

Amendment 782 and 788, effective November 1, 2014, to his sentencing in October 2017. Id.

Mr. Sierra also states, without support, his criminal history category is I. Id. at 5.

          The government argues Mr. Sierra’s sentence incorporated the amendments because he

was sentenced according to the 2016 Guidelines Manual, which included Amendment 782 and

788. Doc. 454 at 2–4. It also argues the court lacks jurisdiction to amend a sentence because the

amendments to the Sentencing Guidelines occurred before Mr. Sierra’s sentencing in 2017. Id.

at 4.

          “[O]nce a court has imposed a sentence, the court has no authority to modify that

sentence,” except in “three, very limited circumstances” that are “set forth in 18 U.S.C. §

3582(c),” which includes 18 U.S.C. § 3582(c)(2). This provision allows a court to lower a

sentence if the sentencing range is subsequently lowered. United States v. Mannie, 971 F.3d



                                                  3
            Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 4 of 6




1145, 1147–48 (10th Cir. 2020); 18 U.S.C. § 3582(c)(2). Mr. Sierra only raises an argument for

modification under 18 U.S.C. § 3582(c)(2), so, the court only considers that subsection of the

statute.

           “[Section] 3582(c) acts as a jurisdictional limitation on the ability of district courts to

alter previously imposed sentences of imprisonment.” United States v. Spaulding, 802 F.3d

1110, 1124 (10th Cir. 2015). “[T]he ‘district court is authorized to modify defendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’” Mannie, 971 F.3d at 1151 (quoting United States v. Baker, 769 F.3d 1196, 1198 (10th Cir.

2014)). The court may only lower a prior sentence if it would be lower if calculated today. See

id.

           “The court may not modify a term of imprisonment once it has been imposed except that

. . . in the case of a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2) (emphasis added). “If an amendment applies retroactively, the [Sentencing Reform

Act of 1984] authorizes district courts to reduce the sentences of prisoners who were sentenced

based on a Guidelines range that would have been lower had the amendment been in place when

they were sentenced.” Hughes v. United States, 138 S. Ct. 1765, 1773 (2018); see also United

States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013).

           “Amendment 782 to the Guidelines went into effect on November 1, 2014.” United

States v. Kurtz, 819 F.3d 1230, 1234 (10th Cir. 2016) (citing U.S.S.G. app. C suppl., amend. 782

at 74 (2015)). “The amendment ‘reduced the base offense levels assigned to drug quantities in

U.S.S.G. § 2D1.1, effectively lowering the Guidelines minimum sentences for drug offenses.”

Id. (internal citations omitted). Amendment 788 to the Guidelines, effective November 1, 2014,



                                                      4
         Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 5 of 6




delayed the effect of Amendment 782 until November 1, 2015. U.S.S.G. § 1B1.10(c)(1),

application note 6.

       Both Amendment 782 and 788 applied before Mr. Sierra was sentenced on October 16,

2017. According to Mr. Sierra’s PSR, the 2016 Guidelines Manual was used to calculate Mr.

Sierra’s sentence. Doc. 172 at 17. The 2016 Guidelines Manual included both amendments

cited by Mr. Sierra. U.S.S.G. § 2D1.1 app. C suppl., amend. 782 at 74 (2015). Mr. Sierra does

not argue the 2018 Sentencing Guidelines or any later amendments would lower his imposed

sentence. See Doc. 450.

       “A sentence reduction under § 3582(c)(2) is not authorized and is not consistent with

U.S.S.G. § 1B1.10’s policy statement if an applicable amendment does not have the effect of

lowering the defendant’s applicable guideline range because of the operation of another

guideline or statutory provision.” United States v. Lucero, 713 F.3d 1024, 1027 (10th Cir. 2013)

(internal quotations and text alterations omitted). “[D]istrict courts cannot recalculate aspects of

a sentence that are unaffected by a retroactively applicable amendment to the Guidelines.”

United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013) (citing Dillon v. United States, 560

U.S. 817, 831 (2010)). Mr. Sierra cites amendments that were implemented before he was

sentenced and were applied in his PSR. He cannot argue the amendments would alter the

sentencing range if he were sentenced today.

       Mr. Sierra notes Amendment 782 applies to prisoners previously sentenced before the

implementation of Amendment 782. Doc. 450 at 2–3 (“[p]reviously sentenced prisoners may

move to modify their sentences on the bases of the amendment”). Mr. Sierra states 18 U.S.C. §

3582(c)(2) allows a defendant “to move to reduce a term of imprisonment when that term is

based on a sentencing range that has been subsequently lowered by the sentencing commission.”



                                                 5
         Case 2:16-cr-20008-DDC Document 465 Filed 09/29/20 Page 6 of 6




Id. at 3. The court agrees that 18 U.S.C. § 3582(c)(2) gives a district court jurisdiction to change

a sentence if the defendant was sentenced before the amendments to the Sentencing Guidelines.

See Battle, 706 F.3d at 1317. But here, Mr. Sierra asks the court to modify his sentence which

was imposed after the amendments and, thus, is not within this court’s jurisdiction.

       Nothing in Mr. Sierra’s motion, or the record, suggests Mr. Sierra’s sentence would be

shorter had the court sentenced him later, which is required for a sentence reduction under 18

U.S.C. § 3582(c)(2). So, the court is without jurisdiction and cannot modify Mr. Sierra’s

sentence and thus dismisses his motion.

       IT IS THEREFORE ORDERED by the court that Mr. Sierra’s Motion to Reduce

Sentence (Doc. 450) is dismissed.

       IT IS SO ORDERED.

       Dated this 29th day of September, 2020, at Kansas City, Kansas.

                                                             s/ Daniel D. Crabtree_____
                                                             Daniel D. Crabtree
                                                             United States District Judge




                                                 6
